
	
		II
		111th CONGRESS
		2d Session
		S. 2969
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide additional emergency mortgage assistance to
		  struggling homeowners, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners’ Relief and Neighborhood
			 Stabilization Act of 2010.
		2.Emergency
			 mortgage relief
			(a)Use of TARP
			 fundsUsing the authority
			 available under sections 101(a) and 115(a) of division A of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211(a), 5225(a)), the Secretary
			 of the Treasury shall transfer to the Secretary of Housing and Urban
			 Development $3,000,000,000, and the Secretary of Housing and Urban Development
			 shall credit such amount to the Emergency Homeowners’ Relief Fund, which such
			 Secretary shall establish pursuant to section 107 of the Emergency Housing Act
			 of 1975 (12 U.S.C. 2706), as such Act is amended by this section, for use for
			 emergency mortgage assistance in accordance with title I of such Act.
			(b)Reauthorization
			 of emergency mortgage relief programTitle I of the Emergency
			 Housing Act of 1975 is amended—
				(1)in section 103 (12
			 U.S.C. 2702)—
					(A)in paragraph
			 (2)—
						(i)by
			 striking have indicated and all that follows through
			 regulation of the holder and inserting have
			 certified;
						(ii)by striking (such as the volume of
			 delinquent loans in its portfolio); and
						(iii)by
			 striking , except that such statement and all that follows
			 through purposes of this title; and
						(B)in paragraph (4),
			 by inserting or medical conditions after adverse economic
			 conditions;
					(2)in section 104 (12
			 U.S.C. 2703)—
					(A)in subsection (b),
			 by striking , but such assistance and all that follows through
			 the period at the end and inserting the following: . The amount of
			 assistance provided to a homeowner under this title shall be an amount that the
			 Secretary determines is reasonably necessary to supplement such amount as the
			 homeowner is capable of contributing toward such mortgage payment, except that
			 the aggregate amount of such assistance provided for any homeowner shall not
			 exceed $50,000.;
					(B)in subsection (d),
			 by striking interest on a loan or advanceand all that follows
			 through the end of the subsection and inserting the following: (1) the
			 rate of interest on any loan or advance of credit insured under this title
			 shall be fixed for the life of the loan or advance of credit and shall not
			 exceed the rate of interest that is generally charged for mortgages on
			 single-family housing insured by the Secretary of Housing and Urban Development
			 under title II of the National Housing Act at the time such loan or advance of
			 credit is made, and (2) no interest shall be charged on interest which is
			 deferred on a loan or advance of credit made under this title. In establishing
			 rates, terms and conditions for loans or advances of credit made under this
			 title, the Secretary shall take into account a homeowner’s ability to repay
			 such loan or advance of credit.; and
					(C)in subsection (e),
			 by inserting after the period at the end of the first sentence the following:
			 Any eligible homeowner who receives a grant or an advance of credit
			 under this title may repay the loan in full, without penalty, by lump sum or by
			 installment payments at any time before the loan becomes due and
			 payable.;
					(3)in section 105 (12 U.S.C. 2704)—
					(A)by striking
			 subsection (b);
					(B)in subsection
			 (e)—
						(i)by
			 inserting and emergency mortgage relief payments made under section
			 106 after insured under this section; and
						(ii)by
			 striking $1,500,000,000 at any one time and inserting
			 $3,000,000,000;
						(C)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively;
			 and
					(D)by adding at the
			 end the following new subsection:
						
							(e)The Secretary shall establish underwriting
				guidelines or procedures to allocate amounts made available for loans and
				advances insured under this section and for emergency relief payments made
				under section 106 based on the likelihood that a mortgagor will be able to
				resume mortgage payments, pursuant to the requirement under section
				103(5).
							;
					(4)in section
			 107—
					(A)by striking
			 (a); and
					(B)by striking
			 subsection (b);
					(5)in section 108 (12
			 U.S.C. 2707), by adding at the end the following new subsection:
					
						(d)Coverage of
				existing programsThe
				Secretary shall allow funds to be administered by a State that has an existing
				program that is determined by the Secretary to provide substantially similar
				assistance to homeowners. After such determination is made such State shall not
				be required to modify such program to comply with the provisions of this
				title.
						;
				(6)in section 109 (12
			 U.S.C. 2708)—
					(A)in the section
			 heading, by striking authorization and;
					(B)by striking
			 subsection (a);
					(C)by striking
			 (b); and
					(D)by striking
			 1977 and inserting 2011;
					(7)by striking sections 110, 111, and 113 (12
			 U.S.C. 2709, 2710, 2712); and
				(8)by redesignating
			 section 112 (12 U.S.C. 2711) as section 110.
				3.Additional
			 assistance for Neighborhood Stabilization ProgramUsing the authority made available under
			 sections 101(a) and 115(a) of division A of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211(a), 5225(a)), the Secretary of the
			 Treasury shall transfer to the Secretary of Housing and Urban Development
			 $1,000,000,000, and the Secretary of Housing and Urban Development shall use
			 such amounts for assistance to States and units of general local government for
			 the redevelopment of abandoned and foreclosed homes, in accordance with the
			 same provisions applicable under the second undesignated paragraph under the
			 heading Community Planning and Development—Community Development
			 Fund in title XII of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 217) to amounts made
			 available under such second undesignated paragraph, except as follows:
			(1)Notwithstanding
			 the matter of such second undesignated paragraph that precedes the first
			 proviso, amounts made available by this section shall remain available until
			 expended.
			(2)The 3rd, 4th, 5th,
			 6th, 7th, and 15th provisos of such second undesignated paragraph shall not
			 apply to amounts made available by this section.
			(3)Amounts made
			 available by this section shall be allocated based on a funding formula for
			 such amounts established by the Secretary in accordance with section 2301(b) of
			 the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note), except
			 that—
				(A)notwithstanding
			 paragraph (2) of such section 2301(b), the formula shall be established not
			 later than 30 days after the date of the enactment of this Act;
				(B)the Secretary may
			 not establish any minimum grant amount or size for grants to States;
				(C)the Secretary may
			 establish a minimum grant amount for direct allocations to units of general
			 local government located within a State, which shall not exceed $1,000,000;
			 and
				(D)each State and local government receiving
			 grant amounts shall establish procedures to create preferences for the
			 development of affordable rental housing for properties assisted with amounts
			 made available by this section.
				(4)Paragraph (1) of
			 section 2301(c) of the Housing and Economic Recovery Act of 2008 shall not
			 apply to amounts made available by this section.
			(5)Section 2302 of
			 the Housing and Economic Recovery Act of 2008 shall not apply to amounts made
			 available by this section.
			(6)The fourth proviso
			 from the end of such second undesignated paragraph shall be applied to amounts
			 made available by this section by substituting 2013 for
			 2012.
			(7)Notwithstanding
			 section 2301(a) of the Housing and Economic Recovery Act of 2008, the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and other territory
			 or possession of the United States for purposes of this section and title III
			 of division B of such Act, as applied to amounts made available by this
			 section.
			(8)(A)None of the amounts made
			 available by this section shall be distributed to—
					(i)any organization which has been
			 convicted for a violation under Federal law relating to an election for Federal
			 office; or
					(ii)any organization which employs
			 applicable individuals.
					(B)In this paragraph, the term
			 applicable individual means an individual who—
					(i)is—
						(I)employed by the organization in a
			 permanent or temporary capacity;
						(II)contracted or retained by the
			 organization; or
						(III)acting on behalf of, or with the
			 express or apparent authority of, the organization; and
						(ii)has been convicted for a violation
			 under Federal law relating to an election for Federal office.
					
